The plaintiff in error was convicted in the district court of Carter county of the crime of burglary, committed on or about the 4th day of July, 1912, by breaking and entering a building in the town of Fox, in which a stock of general merchandise was kept, all the property of one A.D. Davis, with the felonious intent to take, steal, and carry away said property so kept in said building. On the 3d day of February, judgment was rendered, and he was sentenced in accordance with the verdict to imprisonment in the penitentiary for the term of four years.
No brief has been filed, or oral argument made in behalf of plaintiff in error. In cases of this kind, we do not consider it the duty of this court to go into a careful examination of the evidence to determine whether the trial court erred in its rulings on the admission or rejection of testimony. We have examined the record proper, and we have discovered no error which will warrant a reversal of the judgment. *Page 20 
There being no error in the record, the judgment is affirmed.
ARMSTRONG, P.J., and FURMAN, J., concur.